IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

AMALIA CRINA KLINE, Civil No. 3:19-cv-1300
Plaintiff | . (Judge Mariani)
: FILED
v. : SCRANTON
SC! - DOC MUNCY, SEP 2 5 2019
: PER ? fe
Defendant :
DEPUTY CLERK
MEMORANDUM

Plaintiff Amalia Crina Kline (“Plaintiff”), an inmate confined at the State Correctional
Institution, Muncy, Pennsylvania (“SCl-Muncy’), initiated the instant action pursuant to 42
U.S.C. § 1983. (Doc. 1}. At the same time she filed the complaint, Plaintiff filed a motion
for leave to proceed in forma pauperis. (Doc. 2). An initial screening of the complaint has
been conducted, and for the reasons set forth below, the motion to proceed in forma
pauperis will be granted, and the complaint will be dismissed.

I. Standards

A. Screening Provisions of the Prison Litigation Reform Act

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996) (“PLRA’), authorizes a district court to review a complaint in a civil action in which a

prisoner is proceeding in forma pauperis or seeks redress against a governmental

 

 
employee or entity. See 28 U.S.C. § 1915(e)(2),' 28 U.S.C. § 1915.2 The Court is
required to identify cognizable claims and to sua sponte dismiss any claim that is frivolous,
malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief
from a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28
U.S.C. § 1915A(b}. This initial screening is to be done as soon as practicable and need not
await service of process. See 28 U.S.C. § 1915A(a).

B. Federal Rules of Civil Procedure 8 and 20

“Pleadings must be construed so as to do justice.” FED. R. Civ. P. 8(e). Rule
8(d)(1) states, in pertinent part, that “[eJach allegation must be simple, concise and direct.”
Rule 20(a)(2), states that “[pJersons ... may be joined in one action as defendants if: (A)
any right to relief is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or

 

' Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
dismiss the case at any time if the court determines that--
(A} the allegation of poverty is untrue; or
(B} the action or appeal -
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

2 Section 1915A(b) of Title 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of
the complaint, if the complaint-

(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2

 

 
occurrences; and (B) any question of law or fact common to all defendants will arise in the
action.” FED. R. Civ. P. 20(a)(2). Although Rule 20 is a flexible rule that allows fairness
and judicial economy, the rule only permits “joinder in a single action of all persons
asserting, or defending against, a joint, several, or alternative right to relief that arises out of
the same transaction or occurrence and presents a common question of law or fact.” 7
Charles Allen Wright, Arthur Miller & Mary Kay Kane, Federal Practice and Procedure §
1652 at 371-72 (1986).
il. Discussion

Section 1983 of Title 42 of the United States Code offers private citizens a cause of
action for violations of federal law by state officials. See 42 U.S.C. § 1983, The statute
provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, priviteges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for

redress. ...
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege “the

violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state

 
law.” West v. Atkins, 487 U.S. 42, 48 (1988). See also Barna v. City of Perth Amboy,
42 F.3d 809, 815 (3d Cir. 1994).

In the instant action, the sole named Defendant is SCl-Muncy. Section 1983 creates
a cause of action against every “person” who, under color of state law, deprives an
individual of a right secured by the Constitution or federal statute. See 42 U.S.C. § 1983. It
is well-settled that a prison or correctional facility is not a “person” within the meaning of §
1983. See Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973); Adams v. Hunsberger, 262
F. App’x 478, 481 (3d Cir. 2008) (finding that the inmate's claims against the Pennsylvania
Department of Corrections were barred, as it is not a “person” within the meaning of 42
U.S.C. § 1983). Accordingly, SCl-Muncy is not a “person” and is not a suitable entity for a §
1983 claim.

Furthermore, Plaintiffs complaint violates Federal Rules of Civil Procedure 8 and 20.
Plaintiff sets forth a number of purported constitutional violations concerning the violation of
her parole, medical issues, physical altercations, and the assault of her cellmate, which
allegedly occurred between the dates of February 2011 and March 2018. (Doc. 1, pp. 4-8).
She alleges that these purported violations occurred at various locales, such as her home in
South Carolina, the Miami Dade County Jail, and SCl-Muncy. (/d.). Plaintiff's claims
include a number of unrelated, separate transactions and occurrences, or series of

transactions and occurrences, and do not involve a common issue of law or fact. It is clear

 
that Plaintiff's complaint violates Federal Rules of Civil Procedure 8 and 20.

The PLRA, which substantially changed the judicial treatment of civil rights actions
by state and federal prisoners, also compels compliance with Rule 20. Specifically, under
the PLRA the full filing fee must ultimately be paid in a non-habeas action. Allowing a
prisoner to include a plethora of separate, independent claims, would circumvent the filing
fee requirements of the PLRA. Thus, to the extent that Plaintiff believes that she has been
subjected to more than one violation of her rights, and to the extent that these violations are
unrelated to each other, Plaintiff should file separate complaints addressing each violation.
ill. Leave to Amend

The Court recognizes that the sufficiency of this pro se pleading must be construed
liberally in favor of Plaintiff. See Erickson v. Pardus, 551 U.S. 89 (2007). The federal rules
allow for liberal amendments in light of the “principle that the purpose of pleading is to
facilitate a proper decision on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962)
(citations and internal quotations omitted). Consequently, a complaint should not be
dismissed with prejudice for failure to state a claim without granting leave to amend, “unless
such an amendment would be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d
224, 245 (3d Cir. 2008) (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Based

upon the nature of the allegations, and Plaintiffs failure to name a proper Defendant in this

action, it is clear that affording Plaintiff leave to amend would be futile.

 

 
IV. Conclusion
For the foregoing reasons, the Court is confident that service of process is
unwarranted in this case, and the complaint will be dismissed.

A separate Order shall issue. |

    

~~
Dated: September a , 2019

ober D-
United States District Judge

 

 
